Citation Nr: 0305510	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.  

3.   Entitlement to service connection for chronic joint and 
muscle pain, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for memory loss and 
behavior changes, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

6.  Entitlement to service connection for abnormal weight 
gain, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1988 to May 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 2001, the Board remanded the case to the 
RO for additional development, and it is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran received adequate notice of the evidence and 
information needed to substantiate his claims, and, to the 
extent possible, relevant evidence necessary for an equitable 
disposition of his claims has been obtained.  

2.  The veteran's active service included a tour of duty in 
the Southwest Asia theater of operations from September 1990 
to April 1991.  

3.  No relationship has been established between the 
veteran's reported symptoms of headaches and any headaches 
that were present in service; the veteran's reported symptoms 
of headaches have been related by medical evidence to a known 
clinical diagnosis of myofascial cephalgia and are not shown 
to represent a cluster of signs and symptoms of unknown 
etiology.  

4.  The veteran's reported symptoms of a skin rash have been 
related by medical evidence to known clinical diagnoses of 
dermatitis, tinea versicolor and lichen simplex chronicus; 
the evidence does not demonstrate that any current skin 
disorder is related to the veteran's active service.  

5.  The veteran's symptoms of joint pain associated with 
undiagnosed illness became manifest after his separation from 
service, have been chronic for at least six months and 
manifest to a compensable degree.  

6.  Objective medical evidence of muscle pain is not of 
record.  

7.  Objective medical evidence of memory loss is not of 
record.  

8.  Objective medical evidence of behavior changes is not of 
record.  

9.  The veteran's reported symptoms of fatigue became 
manifest after his separation from service.  

10.  Fatigue has not manifested to a degree of 10 percent 
disabling or more.  

11.  The evidence does not demonstrate that disability 
manifested by fatigue is related to the veteran's active 
service.  

12.  The veteran does not have a disability manifested by 
abnormal weight gain.  




CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service and may not be presumed to have been incurred in such 
service.  38 U.S.C.A.§§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

2.  A skin disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2002).  

3.  Disability manifested by joint pain was incurred in 
active service as the result of an undiagnosed illness.  38 
U.S.C.A.§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

4.  Disability manifested by chronic muscle pain was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

5.  Memory loss and behavior changes were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2002).  

6.  Fatigue was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in such 
service.  38 U.S.C.A.§§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

7.  Disability manifested by abnormal weight gain was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the disabilities claimed on a direct basis or 
as due to undiagnosed illness.  In an August 1997 letter, the 
RO advised the veteran to identify medical evidence 
pertaining to his claimed disabilities and advised him that 
he was to submit written or verifiable evidence documenting 
his time lost from work and changes in appearance, physical 
abilities and mental or emotional attitude.  In addition, the 
RO notified the veteran to submit statements from persons who 
knew him during the Persian Gulf War or after his military 
service.  In a July 2001 letter, the RO notified the veteran 
to identify the names and addresses of doctors and medical 
facilities that had treated him since May 1991 for his 
claimed disabilities so that VA could identify and locate any 
treatment records not in the file.  Later that month, the 
veteran submitted a statement in which he said he had no 
further evidence to submit regarding his claim.  The 
September 2002 supplemental statement of the case 
specifically informed the veteran of the regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  
The Board is satisfied that the veteran has been advised of 
what evidence he should submit and what evidence VA would 
obtain on his behalf, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has submitted evidence in support of his claims.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all additional records or other evidence 
that might be relevant to the veteran's claims, and the 
veteran has not identified any additional records or other 
evidence that has not been obtained.  The veteran was 
afforded various VA compensation examinations in 1997 to 
assist with his claims.  In response to the Board's June 2001 
remand, the RO attempted to provide the veteran with 
additional VA compensation examinations, but the veteran 
cancelled examination appointments set up for August 2002 and 
also cancelled the appointments that were rescheduled for 
early September 2002.  The examinations were again 
rescheduled, but the veteran failed to show up.  

A VA regulation pertinent to the failure to report for VA 
examinations provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  In Olson v. Principi, 3 Vet. App. 480 (1992), the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v.  
Derwinski, 1 Vet. App. 190 (1991).  Under the circumstances, 
no further assistance to the veteran is required.  

The veteran has not requested a hearing, but he and his 
representative have provided written arguments in conjunction 
with his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that to the extent possible, 
all available relevant data has been obtained for determining 
the merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Factual Background

The veteran's service medical records include a health 
questionnaire for dental treatment signed by the veteran in 
March 1989 and reviewed by a dentist at that time.  At that 
time, the veteran gave a history of having been hospitalized 
for a rash at age 7, with no reoccurrences.  In another 
section of the questionnaire, the veteran reported he had 
frequent headaches.  The veteran endorsed his responses to 
the questionnaire in July 1990, and a dentist reviewed his 
medical history at that time.  The veteran's service medical 
records are otherwise negative for history, complaint, 
finding or diagnosis of any of the claimed disabilities.  In 
April 1991, the veteran waived a medical examination for 
separation from active duty, and a physician stated that the 
veteran's medical records had been cleared and that the 
veteran's records indicated no medical problems that were 
currently under treatment or previously evaluated.  In April 
1991, the veteran's height was six feet, and his weight was 
165 pounds.  

Clinical records from Health Stop Medical Center show that in 
early September 1994 the veteran complained of insect bites 
and a rash on his anus and legs, having just retuned from a 
camp where he was working as a counselor.  On his first visit 
in early September 1994, he weighed 177 pounds.  He was seen 
on multiple occasions during the remainder of September 1994 
with complaints of an itchy rash on his hands, knees, legs 
and back.  On each occasion, the impression was contact 
dermatitis.  His weight on September 6th, 9th and 15th was 187 
pounds, and his weight on September 19th was 194 pounds.  
When seen with sore throat complaints in February 1995, he 
weighed 200 pounds.  

On a VA medical certificate dated in June 1997, the veteran's 
weight was recorded as 182 pounds.  VA outpatient records 
show that in July 1997, a VA physician connected with Persian 
Gulf Programs referred the veteran for electromyography (EMG) 
and a nerve conduction study (NCS) to rule out brachial 
plexopathy, right side.  A consultation report dated in 
August 1997 shows that the EMG and NCS of the right upper 
extremity were normal.  A progress note prepared in early 
September 1997 shows that the physician connected with 
Persian Gulf Programs saw the veteran for Persian Gulf 
follow-up; the veteran's weight was 185.2 pounds.  At that 
time, the physician noted that the veteran's right shoulder 
pain had improved spontaneously and was likely brachial 
plexopathy, resolved (normal EMG/NCS).  He also noted that 
the veteran reported daily headaches.  He noted a rash, tinea 
versicolor, left chest.  The physician prescribed Tylenol as 
needed.  In a letter to the veteran dated later in September 
1997, the physician stated that the following medical 
conditions had thus far been identified:  Non-specific right 
shoulder muscolo-skeletal strain versus resolved transient 
brachial plexopathy; anxiety reaction to recent public 
announcement of possible exposures to sarin and cyclosarin 
among subgroups of Persian Gulf Veterans; and chronic daily 
headaches.  He recommended that the veteran continue to 
exercise and that he keep appointments as scheduled.  

In a letter dated in September 1997, the veteran's mother 
stated that on his arrival home from service he was very 
drawn, pale, thin and exhausted.  She said that a few weeks 
later he began complaining of excessive thirst and his skin 
feeling dry and itchy.  She reported that the veteran said he 
was having a difficult time sleeping through the night 
because of intense thirst.  The veteran's mother also noted 
that the veteran would forget important dates and times and 
seemed unable to retain names and phone numbers.  She said 
that since entering medical school, the veteran had 
complained continually about his inability to memorize and 
retain material.  She said that his short-term memory 
capability had been seriously affected since high school and 
seemed to be regressing.  She said that the veteran also 
complained of severe headaches and reported that noise 
exacerbated the pain.  She said that on her suggestion the 
veteran had decided to seek help from VA after he lost 
strength in an arm.  

In a letter dated in September 1997, the veteran's brother 
reported that after the veteran retuned from service he 
consumed a significant quantity of painkillers for his 
headaches and constantly carried around a bottle of water.  
The veteran told him that his headaches would get worse if he 
did not keep himself abundantly hydrated.  The veteran's 
brother stated that he lived with his brother after than and 
noticed that the veteran became fatigued very easily and took 
a lot of naps.  The veteran claimed that it was due to 
feeling "drained" or because he had a headache.  The 
veteran's brother also stated that for the last few years the 
veteran had complained of pain in his wrists and elbows, had 
trouble running and on many days was not able to walk without 
favoring one side of his body because of a pain in his hip or 
ankle.  The veteran's brother stated that in the last few 
months the veteran had been having particular trouble with 
lack of strength in one shoulder.  The veteran's brother said 
it seemed as though the veteran had aged 50 years and that 
when he got up it took almost an hour until his muscles 
relaxed.  He said that the veteran frequently pulled a muscle 
within 10 minutes of getting up and that it generally did not 
subside for 4 to 5 days.  

In a letter dated in September 1997, the veteran's sister 
stated that she had noticed many symptoms in the veteran 
since his return from the Persian Gulf in 1991.  She said she 
had seen changes in his weight.  She said he had complained 
to her numerous times of headaches, nausea, fatigue, joint 
pain, itchy skin and being thirsty.  She said she had noticed 
him scratching his right arm until it bled and that she had 
also noticed that he had mood swings, alternating from 
extremely happy to a very depressed state of mind.  

At a VA dermatology examination in September 1997, the 
veteran gave a history of an itchy, scaly patch on his left 
chest for three to four months.  It was noted that he was 
treated with topical antifungal cream for three months with 
no response.  Examination showed an erythematous, scaly patch 
on the left chest.  The diagnosis was lichen simplex 
chronicus of left chest.  

At a VA psychiatric examination in September 1997, the 
veteran stated that he sometimes had a short temper and 
forgot small things.  He said these symptoms had been present 
for five or six years and that they had started since he came 
back from the Persian Gulf War.  He said he had been exposed 
to all kinds of chemicals and toxic materials when he was 
there.  On examination, the veteran's memory was intact for 
recent and remote events.  He was able to repeat the given 
name and recalled the address after five minutes.  He was 
able to do simple math and was aware of current events.  The 
physician stated there was no psychiatric diagnosis.  

At VA neurology examination in September 1997, the veteran 
stated that his headaches began in September 1999, six months 
after he returned from the Gulf War.  He described his 
headaches as bilateral, frontal and temporal, and 
occasionally ocular in location.  He said they were dull in 
nature and varied from an hour to 24 hours in duration and 
occurred almost daily.  He said they were not associated with 
any visual disturbance, nausea, vomiting, light-headedness or 
loss of consciousness.  The veteran reported that Tylenol 
gave him partial relief and that he was able to work with his 
headaches at least 90 percent of the time.  On examination, 
all cranial nerve function was intact, and gait and station 
were normal, with normal strength in all muscle groups.  The 
diagnosis was cephalgia, myofascial in type.  

At a VA general medical examination in September 1997, the 
veteran complained of intermittent discomfort in multiple 
joints, primarily in the elbows, hips, wrists and knees.  He 
reported some degree of discomfort almost every day, with 
discomfort most often in the wrists.  He said that over the 
past two years, the problem with the wrists had become worse 
and that the problems in the other joints had been present 
for approximately one year.  He stated that he had had no 
swelling, heat or redness in any joint.  The veteran reported 
that following his discharge from service, he began to gain a 
great deal of weight and that this problem had persisted.  He 
said that he had to be very careful regarding his food intake 
and that his weight would vary by 25 pounds in the course of 
a year.  The veteran stated that he felt sleepy and fatigued 
frequently and that he often felt tired.  He said that he was 
able to put in a full day at school and work.  He reported 
difficulty getting to sleep because he could not get 
comfortable.  He said he felt he had a problem with his 
memory and could not accomplish tasks without thinking very 
hard about what he was supposed to be doing.  He reported 
pain in the right temporomandibular joint (TMJ) for the past 
few years.  At the time of the examination, he was a full 
time student in his second year of medical school and worked 
three hours a week in a work-study program.  

On examination, the physician noted that the veteran weighed 
176.5 pounds and that his maximum weight in the past year had 
been 200 pounds.  There was tenderness over the left medial 
epicondyle, tenderness over the left posterior shoulder 
girdle without muscle spasm, and tenderness over the medial 
aspect of the right knee.  The veteran complained of pain in 
the left sacroiliac area with Patrick's maneuver.  There was 
no effusion, heat, or redness in any peripheral joint, and 
range of motion of all joints was entirely normal.  The 
physician stated that a bone scan revealed mild to moderately 
increased tracer activity in the left carpus, probably in the 
lunate and scaphoid bone regions.  He said that slightly 
increased activity was also noted in the distal and 
phalangeal joint of the left third finger.  He said the scan 
was otherwise unremarkable and that the findings were felt to 
be most likely post-traumatic.  The impressions after 
examination were:  multiple joint pain, no cause found; 
fluctuation in weight, no cause found; fatigue, likely due to 
poor sleep; temporomandibular joint syndrome on the right, 
historical; memory defect, historical; no muscle spasm 
detected; and neutropenia.  

VA outpatient records show that in October 1997, the 
physician noted that the right brachial plexopathy had 
resolved.  There was left hand inflammation (positive bone 
scan) likely secondary to "overstressed" palm with 
exercise.  The physician noted anxiety with headaches (daily) 
and a resolved upper respiratory infection.  His weight at 
that time was 179.4 pounds.  In March 1998, the veteran 
reported that he woke up during the night with right shoulder 
pain, left hip pain and left wrist pain.  He said that he 
woke up stiff in the morning and that it got better after an 
hour.  On examination, left sacroiliac maneuvers were 
positive.  Feldene was prescribed.  His weight was 185 
pounds.  In May 1998, it was noted that the veteran was doing 
well with Feldene for right shoulder arthralgia; his weight 
at that time was 187 pounds.  When he was seen with upper 
respiratory complaints in September 1998, the veteran weighed 
178.4 pounds.  



Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the  "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness. 

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the  
"Veterans Education and Benefits Expansion Act of 2001."   
This legislation amended various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term  'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection  (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms.
	 (3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.   
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v.  Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Headaches

In this case, the service medical records reflect that in 
questions pertaining to history for dental treatment in 
service in 1989 the veteran reported frequent headaches.  
There is no indication that he sought treatment in service, 
and there is no evidence relating any current headaches with 
the history given in service.  In this regard, the Board 
notes that at the September 1997 VA neurology examination, 
the veteran reported that his headaches began in September 
1991, six months after he returned from the Gulf War.  In the 
absence of evidence of continuity of symptomatology and any 
medical evidence of a relationship between the veteran's 
current headache disability and any headaches in service, the 
claim for service connection for headaches cannot be granted 
on a direct basis.  

The Board observes that service connection for an undiagnosed 
illness may not be granted on the basis of aggravation of a 
preexisting disability of headache symptomatology.  The 
controlling regulation specifically provides that 
compensation for disability due to undiagnosed illness is 
paid only for disability which "resulted from" an illness or 
combination of illnesses.  38 C.F.R. § 3.317(a)(1).  The 
illness or combination of illnesses must have become manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or after such service 
and prior to December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  

As to the claim for service connection for headaches as due 
to undiagnosed illness, the Board notes that the veteran's 
reported symptoms of headaches have been related by medical 
evidence to the known clinical diagnosis of cephalgia, 
myofascial in type, and they have not been shown to represent 
a cluster of signs and symptoms of unknown etiology.  The, 
veteran, who in September 1997 reported he was a second year 
medical student and in correspondence dated in 2001 signed 
with M.D. following his name, has questioned the diagnosis of 
cephalgia, myofascial in type.  In his notice of 
disagreement, received in March 1999, the veteran asserted 
that he fits into the category of cluster headaches and 
migraines "much more neatly" than he does myofascial 
cephalgia.  The Board points out that the purpose of its 
remand was to obtain additional information, including 
additional medical examinations and opinions, but that the 
veteran cancelled two examination dates and failed to report 
for a third.  As there is no indication that the veteran has 
offered an explanation of his failure to report, good cause 
for that failure cannot be found, and the Board must decide 
the claim on the evidence of record.  See 38 C.F.R. § 3.655.  
The medical evidence before the Board is that the headaches 
of which the veteran has complained have been diagnosed as 
myofascial cephalgia, a known clinical diagnosis.  The Board 
therefore finds that a chronic disability manifested by 
headaches is not shown to result from undiagnosed illness.  

Skin disorder

On review of the evidence, the Board finds that the veteran's 
reported symptoms of skin rashes have been related by medical 
evidence to known clinical diagnoses of dermatitis, tinea 
versicolor and lichen simplex chronicus.  Physicians at 
Health Stop Medical Center diagnosed dermatitis in 1994 when 
the veteran complained of skin rashes; the VA physician 
connected with Persian Gulf Programs diagnosed tinea 
versicolor in September 1997; and lichen simplex chronicus 
was diagnosed at the VA dermatology examination in September 
1997.  The veteran has challenged the adequacy of the 
September 1997 VA dermatology examination asserting that the 
physician did not consider his complaint of diffuse, pruritis 
skin disease plus fibromas on his arms.  The Board again 
points out that additional examinations have been scheduled 
and rescheduled for the veteran, but he has not made himself 
available.  Pursuant to 38 C.F.R. § 3.655, the Board must 
decide the claim on the evidence of record.  The medical 
evidence before the Board is that the veteran's skin problems 
of which he has complained to examiners have been associated 
with known clinical diagnoses, and they have not been shown 
to represent a cluster of signs and symptoms of unknown 
etiology.  Under the circumstances, service connection under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
precluded.  Further, there is no evidence of a chronic skin 
disorder in service, nor is there evidence relating any 
current skin disorder to any incident of service.  There is, 
therefore, no basis for the grant of service connection for a 
skin disorder on a direct basis.  

Joint and muscle pain

The veteran's service medical records do not show problems 
affecting the muscles or joints during service, and the 
veteran has reported that his muscle and joint pain began 
after his separation from service.  There has been some 
objective indication of the joint pain that the veteran has 
reported started after service, as a VA physician who 
examined the veteran in September 1997 noted tenderness over 
the left medial epicondyle, tenderness over the left 
posterior shoulder girdle, tenderness over the right knee as 
well as a positive Patrick's test of the left sacroiliac.  
The physician's impression was multiple joint pain, no cause 
found.  The physician noted that a bone scan indicated what 
were most likely post-traumatic changes in the left wrist and 
left third finger, and he diagnosed TMJ syndrome only by 
history.  Later outpatient records identified left sacroiliac 
pain and right shoulder arthralgia, right brachial plexopathy 
having previously resolved.  There is no indication that the 
physician considered the cause.  As the outpatient records 
extend into May 1998, they document joint pain complaints 
lasting at least six months, showing the chronicity required 
by 38 C.F.R. § 3.317(a)(3).  

For multiple joint pain to be service connected as an 
undiagnosed illness, it must have been manifested to a degree 
of 10 percent disabling or more.  The VA Schedule for Rating 
Disabilities (Rating Schedule) does not have a diagnostic 
code for arthralgia, but the diagnostic code for degenerative 
arthritis provides that arthritis will be rated based on 
limitation of motion, with a 10 percent rating assigned for 
each major joint with limitation of motion.  38 C.F.R.  § 
4.71a, Diagnostic Code 5003 (2002).  Although limitation of 
motion has not been shown, the Board observes that 38 C.F.R. 
§ 4.59 directs that it is the intention of the schedule to 
recognize actually painful, unstable or malaligned joints as 
entitled to at least the minimal compensable rating for the 
joint.  As physicians have identified pain involving multiple 
joints, including the shoulders, left elbow, left sacroiliac 
joint and right knee, the Board finds that the medical 
evidence shows that the veteran's multiple joint pain 
manifested to a degree of 10 percent or more following 
service per 38 C.F.R. § 3.317(a)(1)(i).  On these bases, 
service connection may be granted for multiple joint pain 
under the provisions of 38 C.F.R. § 3.317.  

As to that aspect of the claim pertaining to muscle pain, the 
veteran in his original claim referred to muscle spasm, and 
the veteran's brother in his September 1997 statement 
referred to the veteran having frequently "pulled" a 
muscle.  There is, however, no medical examination report or 
treatment record that includes any finding of muscle 
disability, including muscle pain.  The veteran, in his 
notice of disagreement spoke only of the presence of joint 
pain.  As has been noted earlier, the RO attempted to provide 
the veteran with additional VA examinations, but he twice 
cancelled the appointment and then failed to report for the 
rescheduled examination.  Pursuant to 38 C.F.R. § 3.655, the 
Board must decide the claim on the evidence of record.  
Without medical evidence of disability manifested by chronic 
muscle pain, there is no basis upon which to grant the claim, 
either on a direct basis or as a Persian Gulf undiagnosed 
illness.  See Brammer v.  Derwinski, 3 Vet. App. 223, 225 
(1992) (current disability is required to establish service 
connection).  



Memory loss and behavior changes

The Board observes that there is no documentation of memory 
loss in the service medical records, nor is there a current 
diagnosis of memory loss.  The Board therefore concludes 
there is no basis for the award of service connection on a 
direct basis under 38 C.F.R. § 3.303.  The file does contain 
a September 1997 statement from the veteran's mother as well 
as several statements from the veteran attesting that upon 
his return from service he had significant problems with his 
memory.  The Board notes, however, that at the VA psychiatric 
examination, which was later in September 1997, the physician 
specifically stated that the veteran's memory was intact for 
recent and remote events.  Although the statement of the 
veteran's mother might service as "independently verifiable 
evidence" of memory loss, it has in fact been contradicted 
by the results of the later VA psychiatric examination.  The 
Board gives greater weight to the observations and diagnostic 
skills of the physician who found the veteran's memory to be 
intact and finds the preponderance of the evidence is against 
the claim that the veteran has a chronic disability 
manifested by memory loss resulting from undiagnosed illness.  

In his original claim the veteran listed behavior changes 
among his symptoms, and in a letter dated in September 1997, 
he said that mood swings had been a problem.  In her letter 
dated in September 1997, the veteran's sister said that she 
had noticed that the veteran had mood swings, alternating 
from extremely happy to a very depressive state of mind.  
These statements are the only evidence of what might be 
construed as "behavior changes."  At the VA psychiatric 
examination in September 1997, the veteran said that he 
sometimes had a short temper and forgot small things.  The 
veteran made no reference to "behavior changes" or "mood 
swings," and the physician identified no abnormality in 
thought or mood.  Neither earlier nor subsequent records in 
this case reflect that the veteran has a chronic disability 
resulting from behavior changes, and it is clearly not a 
problem for which he has sought treatment on a regular basis 
since his discharge from service.  In view of this, the Board 
concludes that there is no evidence of objective indications 
of chronic disability manifested by behavior changes, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  Further, there is 
no evidence of behavior changes in service and no basis upon 
which to relate any post-service behavior changes to service, 
thereby precluding the grant of service connection on a 
direct basis.  Accordingly, the veteran's appeal in this 
regard also must be denied.  

Fatigue

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  He has reported that 
he has chronic fatigue; his brother has stated that after 
service he observed that the veteran became fatigued very 
easily and took a lot of naps; and the veteran's sister has 
stated that since service the veteran has complained to her 
of fatigue.  At the September 1997 VA general medical 
examination, the veteran reported difficulty getting to 
sleep, and the physician's impression was fatigue, likely due 
to poor sleep.  The veteran's service medical records do not 
contain any notation of fatigue or somnolence, and the 
veteran and his family have reported that those symptoms 
began shortly after his separation from service.  The 
veteran's chronic fatigue has not been attributed to any 
known clinical diagnosis.

As the veteran's fatigue symptoms became manifest after his 
active service in Southwest Asia, they must have become 
manifest to a degree of 10 percent disabling or more for 
service connection to be granted as an undiagnosed illness 
related to Persian Gulf War service.  Under the VA Rating 
Schedule, chronic fatigue syndrome may be rated at 10 percent 
or higher if debilitating fatigue and related symptoms are 
nearly constant and restrict daily activities to less than 
the pre-illness level, if the symptoms wax and wane but 
result in periods of incapacitation, requiring bed rest and 
medical treatment, or if the symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2002).  

The veteran's accounts and examination findings do not show 
that his fatigue symptoms are nearly constant and currently 
restrict his daily activities, nor does the evidence show 
that he has periods of incapacitation due to those symptoms, 
or that he has been on medication for those symptoms.  Thus, 
it is not shown that his fatigue and somnolence are 
manifested to a degree consistent with a 10 percent or higher 
rating.  

As there are not objective indications of the veteran's 
claimed chronic fatigue, and as his fatigue symptoms have not 
become manifest to a compensable degree, the preponderance of 
the evidence is against service connection for fatigue 
symptoms as an undiagnosed illness.  Those symptoms also 
cannot be service connected on a direct basis, as the 
evidence does not show that they represent a disease or 
injury that was incurred or aggravated in service.  

Abnormal weight gain

Subsequent to his Persian Gulf service the veteran has 
reported an unexplained weight gain, beginning after his 
discharge from service.  The physician who conducted the VA 
general medical examination in September 1997 noted the 
veteran's weight and the weight changes reported by the 
veteran.  His impression was fluctuation in weight, no cause 
found.  38 C.F.R. § 3.317 allows for presumptive service 
connection based on the veteran's Persian Gulf service, for 
disease manifestations such as abnormal weight loss, where 
such is chronic and compensably manifested and not attributed 
to any known diagnosis.  See also 38 U.S.C.A. § 1117.  A 
review of the evidentiary record reflects that the veteran 
weighed 165 pounds at separation from service, and clinical 
records and examination reports dated from 1994 to 1995 show 
weights ranging from 177 to 200 pounds, while later records 
from 1997 to 1998 show his weight ranging from 176.5 to 187 
pounds during that period.  Although the veteran's recorded 
post-service weight has fluctuated by nearly 25 pounds, there 
is no evidence of continued weight gain beyond the maximum 
200 pounds, nor is there medical evidence that the veteran 
currently suffers any disabling effects of that weight gain 
or disabling effects from weight fluctuations since service.  

38 C.F.R. § 4.1 (2002) notes that ratings assigned via VA's 
Rating Schedule are intended to compensate for disability 
resulting in an impairment in earning capacity, and 38 C.F.R. 
§ 4.10 (2002) cites the "lack of usefulness of the part 
affected."  38 C.F.R. § 3.303(a) specifically indicates that 
service connection is warranted where there is injury or 
disease related to service and resulting in disability.  
Based on the particular facts of this case, the veteran's 
reported weight gain is not shown to be chronic or disabling 
so as to warrant presumptive service connection as a 
disability attributable to an undiagnosed illness due to 
service in the Persian Gulf under 38 C.F.R. § 3.317 or such 
that it may be considered disability for which service 
connection may be granted on a direct basis.  


ORDER

Service connection for headaches is denied.  

Service connection for a skin disorder is denied.  

Service connection for joint pain as due to undiagnosed 
illness is granted.  

Service connection for muscle pain is denied.  

Service connection for memory loss and behavior changes is 
denied.  

Service connection for fatigue is denied.  

Service connection for abnormal weight gain is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

